Citation Nr: 1041408	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to March 1975.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an August 2004 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to the benefits currently 
sought on appeal.

In March 2009, the Board issued a decision denying service 
connection for right knee and left ankle disabilities.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an May 2010 Order, 
the Court granted the parties' Joint Motion to partially vacate 
and remand the Board's March 2009, decision.  Pursuant to the 
actions requested in the Joint Motion, the right knee issue was 
remanded to the Board for additional development and 
readjudication consistent with the directives contained therein.  
[The Board's decision with regard to the Veteran's left ankle 
claim was left undisturbed.]  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks service connection for a right knee disability 
that he claims had its onset during service.  

Service treatment records reflect evaluation in February and 
March 1974 for right knee strain.  The Veteran was treated with 
physical therapy with good results.  Although at his separation 
physical in January 1975, the Veteran reported occasional right 
knee pain, there was no diagnosis of a chronic right knee 
disorder.  

The first competent evidence of a chronic right knee disability 
is dated in September 2003.  According to a private examination 
report conducted in that month, the Veteran advised that he had 
been told that he had "bad arthritis" related to service.  X-
rays of the right knee provided findings consistent with 
arthritis or a previous injury.  The examining physician's 
impression was degenerative joint disease of the right knee.  

An April 2004 VA outpatient treatment record shows the treating 
physician assessed, in pertinent part, right knee pain "from 
previous injuries, football and basketball injuries while in the 
service."  

At a VA examination in May 2004, the Veteran reported right knee 
pain which he attributed to an in-service injury sustained while 
playing flag football.  The injury was treated conservatively 
with physical therapy and a light duty profile.  The right knee 
pain has continued since his discharge from service.  Following 
service, the Veteran was employed with the Alabama Power Company.  
He noted that recently he had to change his position from the 
heavy physical work of climbing poles for 10 years to that of a 
field representative, where his current duties involve walking 
and reading power meters.  On examination in May 2004, there was 
no objective evidence of pain and when compared with the left 
knee, the right knee appeared normal.  However, X-rays confirmed 
evidence of early degenerative changes.  

The examiner's impression was chronic right knee pain, cause 
unknown.  The examiner concluded, based on his examination and 
review of the claims file, that the Veteran's symptoms were not 
as least as likely as not caused by or a result of service.  The 
examiner cited to the Veteran's lack of restricted duty in 
service, normal physical profile, and post-service employment 
where most of his job duties consisted of walking.  

However, in the above-cited Joint Motion, the parties determined 
that the 2004 VA opinion was inadequate because the rationale for 
it was based on the examiner's review of STRs and a physical 
examination.  Specifically the VA examiner only provided the 
general evidence that he had considered in formulating his 
opinion and did not give a reasoned rationale for the opinion.  
The parties argued, that such a conclusory statement was not the 
kind of explanation which would allow the Board's evaluation of 
the claimed disability to be a fully informed one.  

As a result, and consistent with the mandates of the Joint Motion 
for Remand, another medical opinion is clearly warranted, and 
such opinion should discuss the impact, if any, that the 
Veteran's post-service employment, i.e. climbing poles, has had 
on his current right knee disorder.  Obtaining a competent 
opinion is of particular importance in light of the lack of 
medical treatment records for a right knee problem during the 
post-service period spanning 1975 to 2003, as well as the fact 
that, by the time of his 1975 service separation, there was no 
indication of a chronic right knee disability, as reflected by 
his Reports of Medical Examination and Medical History for 
Separation.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims 
Assistance Act of 2000 notice letter 
pertaining to his claim for service 
connection for a right knee disability.  

2.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his right knee disability since service 
discharge in 1975, and to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  

Document any attempts to obtain such 
records.  If the AMC/RO is unable to obtain 
any pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.  All such 
available records should be associated with 
the claims folder.  See 38 U.S.C.A. 
§ 5103A(b).

3.  Then, accord the Veteran a VA 
orthopedic examination to determine the 
nature, extent and etiology of any right 
knee disability currently present.  The 
claims folder must be made available to the 
examiner(s) for review of the case, and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A notation 
to the effect that this record review took 
place should be included in the report.  
All tests indicated, to include but not 
necessarily limited to radiologic studies, 
are to be conducted at this time, and all 
findings should be reported in detail.  

For any right knee disability diagnosed on 
examination, the examiner should provide an 
opinion addressing whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 50/50 
probability), or unlikely (i.e., a 
probability of less than 50 percent), that 
such disorder had its clinical onset in 
service or is otherwise related to active 
duty (including the in-service episodes of 
treatment for right knee sprain in 1974).  
If the Veteran's right knee disability 
cannot be regarded as having been related 
to service, the examiner should 
specifically indicate so.  

In answering this question, the examiner 
should address the Veteran's post-service 
employment history (including his 10-year 
work history of climbing poles for a power 
company) and discuss the impact, if any, of 
these responsibilities on his current right 
knee disability.  

The examiner must provide a complete 
rationale underlying any conclusions drawn 
or opinions expressed.  

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim for service connection for a 
right knee disability.  If the benefit 
sought on appeal remains denied, furnish 
the Veteran and his representative an 
appropriate supplemental statement of the 
case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

